DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 28 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent No. 10949092 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for the following examiner’s amendment was given in a telephone interview (see attached Interview Summary).
	In the Claims, the following amendments are made:
	Claim 5, line 3, delete “the” before “free blocks”.
	Claim 11, line 3, delete “the” before “free blocks”.
	Claim 14, line 2, replace “DMA” with --direct memory access (DMA)--.
	Claim 18, line 2, delete “the” before “free blocks”.
Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance:
The closest prior art, “Flash File System” by Ban (US 5404485) discloses the provision of a flash memory, virtual mapping system that allows data to be continuously written to unwritten physical address locations. The virtual memory map relates flash memory physical location addresses in order to track the location of data in the memory.
Per independent claim 2, the cited prior art fails to teach or sufficiently suggest: 1) a first interface circuit configured to communicate with a host device, the host
device including a first semiconductor memory; 2) a nonvolatile second semiconductor memory including a plurality of blocks including a first block, a second block, and a third block, each of the blocks being a unit of an erase operation of the nonvolatile second semiconductor memory; 3) a second interface circuit configured to connect to the nonvolatile second semiconductor memory; 4) a controller circuit configured to:  in a case that the memory system is connected to the host device via the first interface circuit: 5) read a valid first data from the first block via the second interface circuit write the read first data into an area of the first semiconductor memory of the host device via the first interface circuit, the area having been designated by the host device for storing data from the memory system: read a valid second data from the second block via the second interface circuit; write the read second data into the area of the first semiconductor memory via the first interface circuit; read the first data and the second data from. the area of the first semiconductor memory via the first interface circuit and write the read first data and the read second data into the third block via the second
interface circuit.
	Per independent claim 8, the claim is the storage system claim corresponding to the memory system claim 2, and is allowable for the same reasons mutatis mutandis.
	Per independent claim 15, the claim is the method claim corresponding to the memory system claim 2, and is allowable for the same reasons mutatis mutandis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn Gu whose telephone number is (571) 272-0703. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

19 August 2022